REVOLVING CREDIT NOTE
 

$19,150,000.00
New York, New York
 
February 14, 2008

 
This Revolving Credit Note (this “Note”) is executed and delivered under and
pursuant to the terms of that certain Revolving Credit, Term Loan and Security
Agreement dated as of the date hereof (as amended, modified, supplemented or
restated from time to time, the “Loan Agreement”) by and among HYBROOK RESOURCES
CORP. (to be renamed BEST ENERGY SERVICES, INC.), a Nevada corporation (“Best”),
BOB BEEMAN DRILLING COMPANY, a Utah corporation (“BBD”), BEST WELL SERVICE,
INC., a Kansas corporation (“BWS” and together with Best and BBD, each a
“Borrower” and jointly and severally, the “Borrowers”), PNC BANK, NATIONAL
ASSOCIATION (“PNC”), the various other financial institutions named therein or
which hereafter become a party thereto (together with PNC, collectively, the
“Lenders”) and PNC as agent for the Lenders (in such capacity,
“Agent”).  Capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Loan Agreement.
 
FOR VALUE RECEIVED, Borrowers hereby jointly and severally promise to pay to the
order of PNC BANK, NATIONAL ASSOCIATION (“PNC”) at Agent’s offices located at
Two Tower Center Boulevard, East Brunswick, New Jersey 08816, or at such other
place as the holder hereof may from time to time designate to Borrowing Agent in
writing:
 
(i) the principal sum of NINETEEN MILLION ONE HUNDRED FIFTY THOUSAND DOLLARS
($19,150,000.00), or if different from such amount, PNC’s Commitment Percentage
of the unpaid principal balance of Revolving Advances as may be due and owing
from time to time under the Loan Agreement, payable in accordance with the
provisions of the Loan Agreement, subject to acceleration upon the occurrence of
an Event of Default under the Loan Agreement, or earlier termination of the Loan
Agreement pursuant to the terms thereof; and
 
(ii) interest on the principal amount of this Note from time to time
outstanding, payable at the applicable Revolving Interest Rate in accordance
with the provisions of the Loan Agreement.  Upon and after the occurrence of an
Event of Default, and during the continuation thereof, interest shall be payable
at the applicable Default Rate.  In no event, however, shall interest hereunder
exceed the maximum interest rate permitted by law.
 
This Note is one of the Revolving Credit Notes referred to in the Loan Agreement
and is secured, inter alia, by the liens granted pursuant to the Loan Agreement
and the Other Documents, is entitled to the benefits of the Loan Agreement and
the Other Documents, and is subject to all of the agreements, terms and
conditions therein contained.
 
This Note may be voluntarily prepaid, in whole or in part, on the terms and
conditions set forth in the Loan Agreement.
 
If an Event of Default under Section 10.7 of the Loan Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with attorneys’ fees if the collection hereof is placed in the hands of
an attorney to obtain or enforce payment hereof.  If any other Event of Default
shall occur under the Loan Agreement or any of the Other Documents
 

--------------------------------------------------------------------------------


 
which is not cured within any applicable grace period, then this Note may, as
provided in the Loan Agreement, be declared to be immediately due and payable,
without notice, together with attorneys’ fees, if the collection hereof is
placed in the hands of an attorney to obtain or enforce payment hereof.
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York.
 

--------------------------------------------------------------------------------


 
Each Borrower expressly waives any presentment, demand, protest, notice of
protest, or notice of any kind except as expressly provided in the Loan
Agreement.
 

 
HYBROOK RESOURCES CORP.
 
to be renamed BEST ENERGY SERVICES, INC.)
     
By: /s/ Larry Hargrave
 
Name: Larry Hargrave
 
Title: CEO

 
 

 
BOB BEEMMAN DRILLING, COMPANY
      By: /s/ Larry Hargrave   Name: Larry Hargrave  
Title: President

 
 

  BEST WELL SERVICE, INC.    
 
By: /s/ Larry Hargrave
 
Name: Larry Hargrave
 
Title: President

 

--------------------------------------------------------------------------------


 

STATE OF TEXAS )   ) ss. COUNTY OF MONTGOMERY )

 
On this 12TH day of FEBRUARY, 2008, before me personally came LARRY HARGRAVE, to
me known, who, being by me duly sworn, did depose and say that s/he is the CEO
of HYBROOK RESOURCES CORP., the corporation described in and which executed the
foregoing instrument; and that s/he signed her/his name thereto by order of the
board of directors of said corporation.
 
/s/ Erin Krebs
Notary Public
 

STATE OF TEXAS )   ) ss. COUNTY OF MONTGOMERY )

 
On this 12TH day of FEBRUARY, 2008, before me personally came LARRY HARGRAVE, to
me known, who, being by me duly sworn, did depose and say that s/he is the
PRESIDENT of BOB BEEMAN DRILLING COMPANY, the corporation described in and which
executed the foregoing instrument; and that s/he signed her/his name thereto by
order of the board of directors of said corporation.
 
/s/ Erin Krebs
Notary Public
 

STATE OF TEXAS )   ) ss. COUNTY OF MONTGOMERY )

 
On this 12TH day of FEBRUARY, 2008, before me personally came LARRY HARGRAVE, to
me known, who, being by me duly sworn, did depose and say that s/he is the
PRESIDENT of BEST WELL SERVICE, INC., the corporation described in and which
executed the foregoing instrument; and that s/he signed her/his name thereto by
order of the board of directors of said corporation.
 
/s/ Erin Krebs
Notary Public